Citation Nr: 0029701	
Decision Date: 11/13/00    Archive Date: 11/16/00

DOCKET NO.  99-06 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUE

Entitlement to an effective date earlier than November 26, 
1996, for the award of service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel





INTRODUCTION

The veteran had active service from August 1966 to July 1968.  
During his period of active duty, the veteran served in 
combat in Vietnam.  

This case is before the Board of Veterans' Appeals on appeal 
from a February 1998 rating decision by the RO in Boston, 
Massachusetts, which granted service connection for PTSD and 
assigned a 100 percent rating, effective November 26, 1996.  
The veteran appealed the assigned effective date.  


FINDINGS OF FACT

1.  The veteran filed an initial claim for service connection 
for PTSD in March 1988.

2.  By rating decision of September 1989, service connection 
for PTSD was denied.  The veteran was notified of the denial 
and of his appellate rights by letter and appealed the denial 
to the Board.  

3.  In May 1991, the Board denied service connection for 
PTSD.  

4.  In a December 1994 letter, the veteran sought to reopen 
his claim for service connection for PTSD.

5.  In a December 1995 rating decision, the RO determined 
that new and material evidence had not been submitted to 
reopen the claim for service connection for PTSD; the denial 
of that claim culminated in the instant appeal.  

6.  The medical evidence of record reflects an initial 
clinical diagnosis of PTSD in April 1996.  



CONCLUSION OF LAW

The criteria for an effective date of April 1, 1996, for the 
grant of service connection for PTSD, are met.  38 U.S.C.A. 
§§  5107, 5110 (West 1991); 38 C.F.R. § 3.400 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds the veteran's claim to be well grounded 
within the meaning of 38 U.S.C.A. § 5107(a). That is, the 
Board finds find that he has presented a plausible claim. The 
Board is also satisfied that all relevant facts have been 
properly developed and that no further assistance to the 
veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).

The veteran and his representative contend that, in December 
28, 1994 correspondence, the veteran requested that his claim 
for service connection for PTSD be reopened.  Thereafter, 
they maintain that although the RO denied the veteran's 
request to reopen his claim for service connection for PTSD 
in a December 1995 rating decision, the veteran timely 
appealed that determination.  As such, they assert that the 
proper effective date should be the date of his request to 
reopen the claim, December 28, 1994.  In addition, they 
assert that even though there may not have been a confirmed 
diagnosis of PTSD at that time of record, the veteran's claim 
for service connection for PTSD was well grounded and he 
should have therefore been afforded a VA examination.  

Historically, the veteran originally submitted a claim for 
service connection for PTSD in March 1988.  At the time of 
his claim, there was no medical evidence that the veteran had 
PTSD.  In a September 1989 rating decision, service 
connection for PTSD was denied.  This denial was timely 
appealed to the Board; however, in a May 1991 decision, the 
Board denied service connection for PTSD.  The Board's denial 
is final.  See 38 U.S.C.A. §§ 7103, 7104; 38 C.F.R. 
§ 20.1100.

On December 28, 1994, correspondence was received from the 
veteran reflecting his request that his claim for service 
connection for PTSD be reopened.  He indicated that he was 
then being treated at a Vet Center for PTSD.  Clinical 
records were submitted from the Vet Center, but they did not 
reflect a diagnosis of PTSD.  In a December 1995 rating 
decision, the RO determined that new and material evidence 
had not been submitted to reopen the claim for service 
connection for PTSD.  

Thereafter, on April 23, 1996, a letter was received from the 
Clinical Coordinator for the Vet Center (who is a licensed 
clinical social worker).  It is clear that the veteran was 
sent with regard to the veteran's pension award and 
competency status.  However, in that letter, the social 
worker also basically stated that the veteran had been 
treated at that facility since December 20, 1994, and had 
been treated during that time, in pertinent part, for PTSD.  
Also, the veteran was afforded a VA Aid and Attendance 
examination in May 1996.  At that time, the veteran was 
diagnosed as having PTSD.

On November 26, 1996, the veteran again requested to 
"reopen" his claim for PTSD and again referred to treatment 
at the Vet Center.  The Board notes that this correspondence 
was received within one year of the notification of the 
December 1995 rating decision that declined reopening his 
appeal.  

Thereafter, clinical records were received from the Vet 
Center.  In a February 1997 rating decision, the RO again 
determined that new and material evidence had not been 
submitted to reopen the claim for service connection for 
PTSD.  This rating decision noted the Vet Center clinical 
records, but indicated that a "confirmed diagnosis" of PTSD 
was not of record.  The rating decision did not refer to the 
May 1996 VA Aid and Attendance examination.  The veteran 
appealed that determination.  Thereafter, further medical 
records were received from the Vet Center, which basically 
show, according to a Readjustment Counseling Therapist, that 
the veteran had been in PTSD therapy since April 1996 and 
that he had personally treated the veteran for PTSD since 
April 1996.  The clinical records also show a clinical 
diagnosis in July 1997.  

In a February 1998 rating decision by the RO, service 
connection for PTSD was granted and this disability was 
assigned a 100 percent rating effective November 26, 1996.  
The veteran appealed the assigned effective date.  

The governing legal criteria provide that the effective date 
of an award based on a claim reopened after final 
disallowance will be the date of receipt of claim, or the 
date entitlement arose, whichever is later.  38 U.S.C.A. § 
5110; 38 C.F.R. § 3.400(q)(ii).  The law grants a period of 
one year from the date of the notice of the result of initial 
review or determination before initiating an appeal by filing 
a notice of disagreement; otherwise, that decision becomes 
final and is not subject to revision on the same factual 
basis.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.302, 
20.1103.

In this case, as noted above, the veteran indicated in 
December 28, 1994 correspondence that he was seeking to 
reopen his finally disallowed service connection for PTSD 
claim.  His claim to reopen was denied in December 1995.  In 
a January 13, 1996 letter, the veteran was informed that he 
had one year to appeal that denial.  Within one year thereof, 
the veteran again indicated that he was seeking to reopen his 
claim for service connection for PTSD.  As such, the Board 
finds that the veteran timely initiated an appeal of the 
December 1995 determination within one year of the 
notification of that determination.  Thus, his date of claim 
is December 28, 1994.  

As noted above, the governing legal criteria provide that the 
effective date of an award based on a claim reopened after 
final disallowance will be the date of receipt of claim, or 
the date entitlement arose, whichever is later. 

In this case, the date of receipt of the claim was December 
28, 1994.  However, in the context of a claim for service 
connection for PTSD, the date entitlement arose is the date 
upon which the criteria for establishing PTSD were met; i.e., 
a diagnosis of PTSD, credible supporting evidence that the 
claimed inservice stressor actually occurred, and a link, 
established by medical evidence between current 
symptomatology and the claimed in-service stressor.  See 38 
C.F.R. § 3.304(f).  As noted above, the basis for the prior 
denials of the claim was the absence of a diagnosis of PTSD.  

According to the April 1996 letter of the Clinical 
Coordinator of the Vet Center, the veteran first began 
treatment at that facility in December 1994, and that the 
veteran had been treated for, inter alia, PTSD, since that 
time.  The Clinical Coordinator indicated that he began 
working at that facility in May 1995 and had known the 
veteran since that time, but did not state that he personally 
counseled the veteran.  Significantly, moreover, the 
supporting clinical records from that facility do not reflect 
any diagnosis of PTSD dating back to December 1994.  Rather, 
those records, in their entirety, show a diagnosis of PTSD 
since April 1996.  According to December 1996 and January 
1998 letters by the Readjustment Counseling Therapist, he had 
treated the veteran for PTSD since April 1996.  Also, a VA 
examiner rendered a diagnosis of PTSD upon examination of the 
veteran in May 1996.  

Thus, notwithstanding the fact that the social worker's April 
1996 letter indicates that the veteran had been treated since 
December 1994 for various problems, to include PTSD, there is 
no actual evidence of a clinical diagnosis of PTSD prior to 
April 1996.  Thus, the Board finds that the veteran's initial 
diagnosis of PTSD was in April 1996, as is shown by and 
supported in the medical records in the claims folder.  
[Parenthetically, the Board notes that there is no allegation 
or other indication that any additional medical records 
pertinent to the question of diagnosis of PTSD exist, but 
have not been obtained.].  Since it is unclear what specific 
date in April 1996 was the initial date of diagnosis of PTSD, 
the Board finds that, giving the veteran the benefit of the 
doubt, the earliest date in that month, Apri1 1, 1996, should 
be considered the initial date of a diagnosis of PTSD.  

On the basis of the foregoing analysis, the Board finds that 
the date of the veteran's reopened claim for PTSD was 
December 28, 1994, and that the date entitlement arose was 
April 1, 1996.  The later of the two dates is April 1, 1996.  
Applying the pertinent legal authority to these facts, the 
Board concludes that an effective date of April 1, 1996 is 
warranted for the grant of service connection for PTSD.  See 
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  However, the 
effective date cannot be earlier than April 1, 1996 because 
that it the first date of a documented diagnosis of PTSD.  
While the Board acknowledges the veteran's contention that 
his December 1994 claim was well grounded at the time it was 
filed, the Board emphasizes that there is no evidence of a 
medical diagnosis of service-related PTSD (the claimed 
disability for which service connection was sought) at that 
time; hence, his claim was not then well grounded.  See 
Patton v. West, 12 Vet. App. 272, 276 (1999);.Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 
604 (Fed. Cir. 1996). Accordingly, no duty to assist, to 
include having the veteran undergo VA PTSD examination, was 
then invoked.  See Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  


ORDER

An effective date of April 1, 1996, for the award of service 
connection for PTSD, is granted.  



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

 
- 7 -


- 7 -


